UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21726 360 Funds (Exact name of registrant as specified in charter) 4520 Main Street Suite 1425 Kansas City ,MO (Address of principal executive offices) (Zip code) Matthew A. Swendiman, Esq. Graydon Head & Ritchey, LLP 1900 Fifth Third Center 511 Walnut Street Cincinnati, OH45202 (Name and address of agent for service) Registrant's telephone number, including area code:816.787.0718 Date of fiscal year end:02/28/2015 Date of reporting period: 11/30/2014 Item 1. Schedule of Investments (Unaudited) The Trust’s schedules of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: SNOW FAMILY OF FUNDS Snow Capital Focused Value Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) COMMON STOCK - 98.28% Shares Fair Value Aerospace & Defense - 8.31% Spirit AeroSystems Holdings, Inc. - Class A (a) $ Triumph Group, Inc. Auto Manufacturers - 3.18% General Motors Co. Banks - 9.82% Bank of America Corp. JPMorgan Chase & Co. Computers - 12.74% Hewlett-Packard Co. NCR Corp. (a) NetApp, Inc. Hand & Machine Tools - 3.60% Kennametal, Inc. Healthcare - Services - 4.22% Community Health Systems, Inc. (a) Insurance - 20.68% American International Group, Inc. Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc./The MetLife, Inc. Voya Financial, Inc. Internet - 3.58% Symantec Corp. Machinery-Diversified - 3.96% AGCO Corp. Mining - 4.88% Rio Tinto PLC - ADR Oil & Gas - 5.19% BP PLC - ADR Pharmaceuticals - 3.33% Teva Pharmaceutical Industries Ltd. - ADR Retail - 12.27% Abercrombie & Fitch Co. Macy's, Inc. Target Corp. Transportation - 2.52% Tidewater, Inc. TOTAL COMMON STOCK (Cost $329,352) SNOW FAMILY OF FUNDS Snow Capital Focused Value Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) Shares Fair Value SHORT TERM INVESTMENTS - 2.07% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.03%(b) (Cost $7,621) $ TOTAL INVESTMENTS (Cost $336,973) - 100.35% $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (0.35)% ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at November 30, 2014, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these schedules of investments. SNOW FAMILY OF FUNDS Snow Capital Hedged Equity Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) COMMON STOCK - 85.39% Shares Fair Value Aerospace & Defense - 6.33% Spirit AeroSystems Holdings, Inc. - Class A(a) $ Triumph Group, Inc. Auto Manufacturers - 4.07% General Motors Co. Banks - 7.83% Bank of America Corp. JPMorgan Chase & Co. Computers - 14.39% Hewlett-Packard Co. NCR Corp. (a) NetApp, Inc. Hand & Machine Tools - 2.43% Kennametal, Inc. Healthcare - Services - 5.00% Community Health Systems, Inc. (a) Insurance - 12.85% American International Group, Inc. Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc./The MetLife, Inc. Voya Financial, Inc. Internet - 4.09% Symantec Corp. Machinery-Diversified - 2.61% AGCO Corp. Mining - 3.19% Rio Tinto PLC - ADR Oil & Gas - 5.88% BP PLC - ADR Pharmaceuticals - 4.15% Teva Pharmaceutical Industries Ltd. - ADR Retail - 9.29% Abercrombie & Fitch Co. Macy's, Inc. Target Corp. Transportation - 3.28% Tidewater, Inc. TOTAL COMMON STOCK (Cost $1,424,699) SNOW FAMILY OF FUNDS Snow Capital Hedged Equity Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) Shares Fair Value EXCHANGE-TRADED FUNDS - 7.94% Equity Funds - 7.94% Consumer Staples Select Sector SPDR Fund $ Utilities Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $118,895) SHORT TERM INVESTMENTS - 2.84% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.03%(b) (Cost $46,036) TOTAL INVESTMENTS (Cost $1,589,630) - 96.17% $ SECURITIES SOLD SHORT (Proceeds, $432,894) - (26.78)% ) OTHER ASSETS LESS LIABILITIES, NET - 30.61% NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at November 30, 2014, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these schedules of investments. SNOW FAMILY OF FUNDS Snow Capital Hedged Equity Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) SECURITIES SOLD SHORT - (26.78)% COMMON STOCK - (26.78)% Shares Fair Value Agriculture - (1.56)% Archer-Daniels-Midland Co. ) $ ) Building Materials - (1.48)% Martin Marietta Materials, Inc. ) ) Coal - (1.52)% CONSOL Energy Inc ) ) Commercial Services - (3.23)% KAR Auction Services, Inc. ) ) Vantiv, Inc. - Class A (a) Electric - (1.55)% AES Corp./VA ) ) Electronics - (1.60)% Thermo Fisher Scientific, Inc. ) ) Home Builders - (1.64)% PulteGroup, Inc. ) ) Media - (1.67)% DISH Network Corp. - Class A (a) ) ) Oil & Gas Services- (1.38)% Dril-Quip, Inc. (a) ) ) Pharmaceuticals - (1.60)% Mead Johnson Nutrition Co. ) ) Real Estate - (4.74)% Brookdale Senior Living, Inc. (a) ) ) CBRE Group, Inc. - Class A (a) ) ) Realogy Holdings Corp. (a) Semiconductors - (1.62)% Avago Technologies Ltd. ) ) Telecommunications - (1.57)% AT&T, Inc. ) ) Transportation - (1.62)% Con-way, Inc. ) ) TOTAL COMMON STOCK SOLD SHORT (Proceeds $432,894) $ ) Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at November 30, 2014, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these schedules of investments. SNOW FAMILY OF FUNDS Snow Capital Market Plus Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) COMMON STOCK - 94.91% Shares Fair Value Aerospace & Defense - 5.11% Spirit AeroSystems Holdings, Inc. - Class A (a) $ Triumph Group, Inc. United Technologies Corp. 20 Auto Manufacturers - 2.38% Ford Motor Co. General Motors Co. Banks - 14.66% Bank of America Corp. Citigroup, Inc. Goldman Sachs Group, Inc./The 15 JPMorgan Chase & Co. US Bancorp/MN 50 Wells Fargo & Co. Computers - 6.93% Hewlett-Packard Co. NCR Corp. (a) NetApp, Inc. Cosmetics & Personal Care - 1.93% Procter & Gamble Co./The 75 Electric - 2.84% Dominion Resources, Inc./VA 25 Duke Energy Corp. 35 Exelon Corp. 50 NextEra Energy, Inc. 20 Southern Co./The 30 Food - 0.67% Mondelez International, Inc. 60 Hand & Machine Tools - 1.89% Kennametal, Inc. Healthcare - Services - 3.33% Community Health Systems, Inc. (a) UnitedHealth Group, Inc. 35 Insurance - 13.15% American International Group, Inc. Berkshire Hathaway, Inc. - Class B (a) 45 Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc./The MetLife, Inc. Voya Financial, Inc. Internet - 2.08% Symantec Corp. SNOW FAMILY OF FUNDS Snow Capital Market Plus Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) COMMON STOCK - 94.91% Shares Fair Value Machinery-Diversified - 2.10% AGCO Corp. $ Mining - 2.59% Rio Tinto PLC - ADR Miscellaneous Manufacturing - 2.82% Eaton Corp PLC 25 General Electric Co. Oil & Gas - 9.72% BP PLC - ADR Chevron Corp. 55 ConocoPhillips 35 Exxon Mobil Corp. Occidental Petroleum Corp. 15 PBF Energy, Inc. Pharmaceuticals - 6.92% Johnson & Johnson 70 Merck & Co., Inc. 75 Pfizer, Inc. Teva Pharmaceutical Industries Ltd. - ADR Real Estate Investment Trusts - 0.49% Annaly Capital Management, Inc. Retail - 8.52% Abercrombie & Fitch Co. CVS Caremark Corp. 30 Macy's, Inc. Target Corp. Wal-Mart Stores, Inc. 45 Semiconductors - 1.59% Intel Corp. Software - 1.09% Microsoft Corp. 80 Telecommunications - 2.74% AT&T, Inc. Cisco Systems, Inc. Transportation - 1.36% Tidewater, Inc. TOTAL COMMON STOCK (Cost $295,685) SHORT TERM INVESTMENTS - 5.45% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.03%(b) (Cost $19,153) SNOW FAMILY OF FUNDS Snow Capital Market Plus Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) Fair Value TOTAL INVESTMENTS (Cost $314,838) - 100.36% $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (0.36)% ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at November 30, 2014, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these schedules of investments. SNOW FAMILY OF FUNDS Snow Capital Inflation Advantaged Equities Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) COMMON STOCK - 95.54% Shares Fair Value Auto Manufacturers - 2.74% General Motors Co. $ Banks - 8.34% Bank of America Corp. JPMorgan Chase & Co. Chemicals - 6.25% EI du Pont de Nemours & Co. Mosaic Co./The Cosmetics & Personal Care - 2.28% Procter & Gamble Co./The 80 Electric - 2.67% Exelon Corp. Environmental Control - 3.23% Republic Services, Inc. Food - 3.73% Tyson Foods, Inc. Forest Products & Paper - 3.22% International Paper Co. Hand & Machine Tools - 2.20% Kennametal, Inc. Healthcare - Services - 5.00% Community Health Systems, Inc. (a) Health Net, Inc./CA (a) Insurance - 14.98% American International Group, Inc. Hartford Financial Services Group, Inc./The MetLife, Inc. Voya Financial, Inc. Mining - 10.81% Alcoa, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Rio Tinto PLC - ADR Miscellaneous Manufacturing - 2.96% General Electric Co. Oil & Gas - 12.40% BP PLC - ADR Chevron Corp. 90 Devon Energy Corp. Phillips 66 SNOW FAMILY OF FUNDS Snow Capital Inflation Advantaged Equities Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) COMMON STOCK - 95.54% Shares Fair Value Oil & Gas Services - 1.49% McDermott International, Inc. (a) $ Pharmaceuticals - 3.14% Teva Pharmaceutical Industries Ltd. - ADR Real Estate Investment Trusts - 2.72% Highwoods Properties, Inc. Retail - 7.38% Target Corp. Wal-Mart Stores, Inc. TOTAL COMMON STOCK (Cost $277,798) SHORT TERM INVESTMENTS - 4.95% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.03%(b) (Cost $15,739) TOTAL INVESTMENTS (Cost $293,537) - 100.49% $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (0.49)% ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at November 30, 2014, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these schedules of investments. SNOW FAMILY OF FUNDS Snow Capital Dividend Plus Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) COMMON STOCK - 90.66% Shares Fair Value Agriculture - 3.03% Lorillard, Inc. $ Auto Manufacturers - 3.66% General Electric Co. Banks - 6.01% Banco Santander SA - ADR JPMorgan Chase & Co. Chemicals - 2.86% Axiall Corp. Computers - 5.40% Hewlett-Packard Co. NetApp, Inc. Electric - 2.61% Exelon Corp. Engineering & Construction - 1.24% KBR, Inc. Hand & Machine Tools - 2.16% Kennametal, Inc. Healthcare - Services - 3.43% Quest Diagnostics, Inc. Insurance - 11.70% American International Group, Inc. FBL Financial Group, Inc. - Class A Hartford Financial Services Group, Inc./The MetLife, Inc. Internet - 1.18% Symantec Corp. Machinery-Diversified - 3.12% Deere & Co. Mining - 2.45% Rio Tinto PLC - ADR Miscellaneous Manufacturing - 4.03% Eaton Corp. PLC General Electric Co. SNOW FAMILY OF FUNDS Snow Capital Dividend Plus Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) COMMON STOCK - 90.66% (continued) Shares Fair Value Oil & Gas - 11.48% BP PLC - ADR $ Devon Energy Corp. Noble Corp PLC Paragon Offshore PLC PBF Energy, Inc. Royal Dutch Shell PLC - ADR 85 Pharmaceuticals - 2.05% Teva Pharmaceutical Industries Ltd. - ADR Real Estate Investment Trusts - 6.19% Annaly Capital Management, Inc. Chimera Investment Corp. Retail - 8.74% Coach, Inc. Target Corp. Wal-Mart Stores, Inc. 85 Savings & Loans - 2.77% First Niagara Financial Group, Inc. Software - 1.36% Microsoft Corp. 95 Telecommunications - 5.19% Rogers Communications, Inc. - Class B Verizon Communications, Inc. TOTAL COMMON STOCK (Cost $285,604) PREFERRED STOCK - 3.21% Banks - 3.21% Bank of America Corp.7.25%, Series L 9 TOTAL PREFERRED STOCK (Cost $11,381) PARTNERSHIPS - 2.47% Chemicals - 2.47% Terra Nitrogen Co. LP 65 TOTAL PREFERRED STOCK (Cost $11,381) SHORT TERM INVESTMENTS - 4.02% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.03%(b) (Cost $13,398) SNOW FAMILY OF FUNDS Snow Capital Dividend Plus Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) Fair Value TOTAL INVESTMENTS (Cost $319,574) - 100.36% $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (0.36)% ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at November 30, 2014, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these schedules of investments. SNOW FAMILY OF FUNDS Snow Capital Mid Cap Value Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) COMMON STOCK - 90.79% Shares Fair Value Aerospace & Defense - 6.17% Spirit AeroSystems Holdings, Inc. - Class A (a) $ Triumph Group, Inc. Auto Parts & Equipment - 2.96% Johnson Controls, Inc. TRW Automotive Holdings Corp. (a) 25 Banks - 3.81% KeyCorp TCF Financial Corp. Biotechnology - 1.25% Myriad Genetics, Inc. (a) Chemicals - 2.48% Axiall Corp. Computers - 5.28% NCR Corp. (a) NetApp, Inc. Diversified Financial Services - 2.72% Ally Financial, Inc. (a) Electric - 2.07% Exelon Corp. Electronics - 4.36% Avnet, Inc. Jabil Circuit, Inc. Engineering & Construction - 1.61% KBR, Inc. Forest Products & Paper - 3.16% International Paper Co. Hand & Machine Tools - 2.85% Kennametal, Inc. Healthcare - Services - 5.93% Anthem, Inc.(a) 30 Community Health Systems, Inc. (a) Health Net, Inc./CA (a) Insurance - 10.07% Assurant, Inc. 70 Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc./The Voya Financial, Inc. Internet - 3.06% Symantec Corp. Leisure Time - 1.48% Royal Caribbean Cruises Ltd. 70 SNOW FAMILY OF FUNDS Snow Capital Mid Cap Value Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) COMMON STOCK - 90.79% Shares Fair Value Machinery - Construction & Mining - 1.60% Terex Corp. $ Machinery - Diversified - 2.42% AGCO Corp. Mining - 1.05% Newmont Mining Corp. Miscellaneous Manufacturing - 2.17% Textron, Inc. Oil & Gas - 8.37% Chesapeake Energy Corp. Devon Energy Corp. PBF Energy, Inc. Real Estate Investment Trusts - 2.16% Highwoods Properties, Inc. Retail - 6.88% Abercrombie & Fitch Co. American Eagle Outfitters, Inc. Big Lots, Inc. 75 Kohl's Corp. 50 Macy's, Inc. Savings & Loans - 3.07% First Niagara Financial Group, Inc. Semiconductors - 2.04% Broadcom Corp. Transportation - 1.77% Tidewater, Inc. TOTAL COMMON STOCK (Cost $284,732) SHORT TERM INVESTMENTS - 9.59% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.03%(b) (Cost $33,515) TOTAL INVESTMENTS (Cost $318,247) - 100.38% $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (0.38)% ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at November 30, 2014, is subject to change and resets daily. The accompanying notes are an integral part of these schedules of investments. Snow Family of Funds NOTES TO THE SCHEDULES ON INVESTMENTS November 30, 2014 (Unaudited) The following is a summary of significant accounting policies consistently followed by the Snow Capital Funds (the “Funds”). The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Processes and Structure The Fund’s Board of Trustees has adopted guidelines for valuing securities including in circumstances in which market quotes are not readily available and has delegated to the Adviser the responsibility for determining fair value prices, subject to review by the Board of Trustees. Hierarchy of Fair Value Inputs The company utilizes various methods to measure the fair value of most of its investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuation techniques used to measure fair value. The three levels of inputs are as follows: · Level 1. Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. · Level 2. Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. · Level 3. Unobservable inputs for the asset or liability to the extent that relevant observable inputs are not available, representing the company's own assumptions about the assumptions that a market participant would use in valuing the asset or liability, and that would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. A description of the valuation techniques applied to the company's major categories of assets and liabilities measured at fair value on a recurring basis follows. Equity securities (common stock, preferred stock and Exchange-Traded Funds). Securities traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Snow Family of Funds NOTES TO THE SCHEDULES ON INVESTMENTS November 30, 2014 (Unaudited) The following table summarizes the inputs used to value the company's assets and liabilities measured at fair value as of November 30, 2014: Categories (a) Level 1 Level 2 Level 3 Total Focused Value Fund: Common Stock (b) $ - - $ Short-Term Investments - - Total Investments in Securities - - Hedged Equity Fund: Common Stock (b) - - Exchange-Traded Funds (b) - - Short-Term Investments - - Total Investments in Securities - - Common Stock – Sold Short (b) - - Total Investments in Securities Sold Short - - Market Plus Fund: Common Stock (b) - - Short-Term Investments - - Total Investments in Securities - - Inflation Advantaged Equities Fund: Common Stock (b) - - Short-Term Investments - - Total Investments in Securities - - Dividend Plus Fund: Common Stock (b) - - Preferred Stock (b) - - Partnerships (b) - - Short-Term Investments - - Total Investments in Securities - - Mid Cap Value Fund: Common Stock (b) - - Short-Term Investments - - Total Investments in Securities - - (a) At November 30, 2014, the Fund held no securities that were considered to be “Level 3” securities (those valued using significant unobservable inputs). Therefore, a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value is not applicable. (b) All common stock, preferred stock and exchange traded funds held in the Funds are Level 1 securities. For a detailed break-out of stocks by industry and exchange traded funds by investment type, please refer to the Schedules of Investments. The Fund recognizes transfers, if any, between fair value hierarchy levels at the reporting period end.There were no transfers between levels as of November 30, 2014, from the valuation input levels used on February 28, 2014. Snow Family of Funds NOTES TO THE SCHEDULES ON INVESTMENTS November 30, 2014 (Unaudited) Exchange Traded Funds – A Fund may invest in Exchange Traded Funds (“ETFs”).ETFs are registered investment companies and incur fees and expenses such as operating expenses, licensing fees, registration fees, trustees fees, and marketing expenses, and ETF shareholders, such as a Fund, pay their proportionate share of these expenses. Your cost of investing in a Fund will generally be higher than the cost of investing directly in ETFs.By investing in a Fund, you will indirectly bear fees and expenses charged by the underlying ETFs in which a Fund invests in addition to a Fund's direct fees and expenses. Short Sales of Securities – A Fund may make short sales, which are transactions in which a Fund sells a security it does not own in anticipation of a decline in the market value of that security.To complete a short sale transaction, a Fund will borrow the security from a broker-dealer, which generally involves the payment of a premium and transaction costs.A Fund then sells the borrowed security to a buyer in the market.A Fund will then cover the short position by buying shares in the market either (i) at its discretion; or (ii) when called by the broker-dealer lender.Until the security is replaced, a Fund is required to pay the broker-dealer lender any dividends or interest that accrues during the period of the loan.In addition, the net proceeds of the short sale will be retained by the broker to the extent necessary to meet regulatory or other requirements, until the short position is closed out. A Fund will incur a loss as a result of the short sale if the price of the security increases between the date of the short sale and the date on which a Fund replaces the borrowed security.A Fund will realize a gain if the security declines in price between those dates.The amount of any gain will be decreased, and the amount of any loss increased, by the amount of the premium, dividends, interest or expenses a Fund may be required to pay in connection with a short sale.When a Fund makes a short sale, a Fund will segregate liquid assets (such as cash, U.S. government securities, or equity securities) on a Fund’s books and/or in a segregated account at a Fund’s custodian in an amount sufficient to cover the current value of the securities to be replaced as well as any dividends, interest and/or transaction costs due to the broker-dealer lender.In determining the amount to be segregated, any securities that have been sold short by a Fund will be marked to market daily.To the extent the market price of the security sold short increases and more assets are required to meet a Fund’s short sale obligations, additional assets will be segregated to ensure adequate coverage of a Fund’s short position obligations. In addition, a Fund may make short sales “against the box”, i.e., when a Fund sells a security short when a Fund has segregated securities equivalent in kind and amount to the securities sold short (or securities convertible or exchangeable into such securities) and will hold such securities while the short sale is outstanding.A Fund will incur transaction costs, including interest, in connection with opening, maintaining, and closing short sales against the box. Non-Diversified Funds – The Focused Value Fund and Hedged Equity Fund are non-diversified Funds.Non-diversified Funds may or may not have a diversified portfolio of investments at any given time, and may have large amounts of assets invested in a very small number of companies, industries or securities.Such lack of diversification substantially increases market risks and the risk of loss associated with an investment in these Funds, because the value of each security will have a greater impact on the Funds’ performance and the value of each shareholder’s investment.When the value of a security in a non-diversified fund falls, it may have a greater impact on the Fund than it would have in a diversified fund. 2. TAX MATTERS For U.S. Federal income tax purposes, the cost of securities owned, gross appreciation, gross depreciation, and net unrealized appreciation/(depreciation) of investments at November 30, 2014 were as follows: Fund Tax Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation Focused Value Fund: $ $ $ ) $ Hedged Equity Fund ) ) Market Plus Fund ) Inflation Advantaged Equities Fund ) Dividend Plus Fund ) Mid Cap Value Fund ) The difference between book basis unrealized appreciation and tax-basis unrealized appreciation for the Hedged Equity Fund is attributable primarily to the tax deferral of losses on wash sales. Stringer Growth Fund SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) Shares Fair Value EXCHANGE-TRADED FUNDS - 97.13% EQUITY FUNDS - 97.13% First Trust Multi Cap Value AlphaDEX Fund $ First Trust NASDAQ-100 Technology Index Fund Vanguard FTSE All-World ex-US ETF Vanguard Growth ETF Vanguard Value ETF Alerian MLP ETF IQ Merger Arbitrage ETF iShares MSCI All Country World Minimum Volatility ETF iShares U.S. Healthcare ETF SPDR S&P Transportation ETF SPDR S&P Emerging Asia Pacific ETF WisdomTree Europe Hedged Equity Fund WisdomTree Japan Hedged Equity Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $38,884,551) SHORT TERM INVESTMENTS - 8.24% Federated Government Obligations Fund - Institutional Shares, 0.01% (a) (Cost $3,558,616) TOTAL INVESTMENTS (Cost $42,443,167) - 105.37% $ LIABILITES IN EXCESS OF OTHER ASSETS, NET - (5.37)% ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Rate shown represents the rate at November 30, 2014, is subject to change and resets daily. The accompanying notes are an integral part of these financial statements. Stringer Funds Stringer Growth Fund NOTES TO THE SCHEDULES OF INVESTMENTS November 30, 2014 (Unaudited) The following is a summary of significant accounting policies consistently followed by the Snow Capital Funds (the “Funds”). The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Processes and Structure The Fund’s Board of Trustees has adopted guidelines for valuing securities and other derivative instruments including in circumstances in which market quotes are not readily available, and has delegated authority to the Adviser to apply those guidelines in determining fair value prices, subject to review by the Board of Trustees. Hierarchy of Fair Value Inputs The company utilizes various methods to measure the fair value of most of its investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuation techniques used to measure fair value. The three levels of inputs are as follows: • Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. • Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 – Unobservable inputs for the asset or liability to the extent that relevant observable inputs are not available, representing the company's own assumptions about the assumptions that a market participant would use in valuing the asset or liability, and that would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Fair Value Measurements A description of the valuation techniques applied to the company's major categories of assets and liabilities measured at fair value on a recurring basis follows. Equity securities (common stock and ETFs) – Securities traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Certain foreign securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, Exchange Traded Funds, and the movement of the certain indexes of securities based on a statistical analysis of the historical relationship and that are categorized in level 2. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are also categorized in level 2. Money market funds – Money market funds are valued at their net asset value of $1.00 per share and are categorized as Level 1. Stringer Funds Stringer Growth Fund NOTES TO THE FINANCIAL STATEMENTS November 30, 2014 (Unaudited) SECURITIES VALUATIONS (continued) The following table summarizes the inputs used to value the Fund’s assets and liabilities measured at fair value as of November 30, 2014. Stringer Growth Fund Financial Instruments - Assets Security Classification (1) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Exchange Traded Funds (2) $ $
